Chemaik seeks from Crean, inter alia, an accounting of a partnership formerly engaged in obtaining compulsory motor vehicle insurance for assigned risks. A master’s report was modified and then confirmed. Chemaik’s only appeal is from the final decree (1) that the partnership was dissolved on December 9,1961; (2) that each partner’s interest then was worth $6,000, of which each has received $3,192.74; and (3) that either partner may buy the other’s remaining interest for $2,807.26. There was basis in the master’s report for the conclusion that the dissolution took place as provided in the partnership agreement. See Murray v. Bateman, 315 Mass. 113,115. See also Gr. L. (Ter. Ed.) c. 108A, § 31 (1) (b). Prompt surrender of the partnership insurance license showed that the partnership was not intended to continue. Cf. Gr. L. (Ter. Ed.) c. 108A, § 23 (2). The determination of the value of each partner’s interest at dissolution was justified upon the modified master’s report. See Whitman v. Jones, 322 Mass. 340, 342-343. Chemaik since 1961 has acquiesced in Crean’s collecting, for the former partners, the income from former partnership *766accounts, thus realizing for each partner a portion of the partnership’s value at its dissolution. Crean has not been shown to have acted in any respect improperly. The final decree is affirmed, provided, however, that, if Crean so requests within thirty days after the date of the rescript, the final decree may be modified to provide that Crean may purchase Cher-naik’s remaining share for $2,807.26 without interest, less any amount from former partnership accounts paid to Cheraaik by Cream since the date of the original final decree. Crean is to have costs of appeal.
Irving Goldblatt for the plaintiff.
J. Edward Fitzgerald for the defendant.